Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated as of September 30,  2009, is
hereby entered into in the State of Maryland by and between SUCAMPO
PHARMACEUTICALS, INC., a Delaware corporation (the "Company"), and JAMES J. EGAN
("Executive").

WHEREAS, Executive has been employed by the Company since September 14, 2009
(the “Effective Date”);

WHEREAS, Executive possesses certain skills, experience or expertise which will
be of use to the Company;

WHEREAS, the parties acknowledge that Executive's abilities and services are
unique and will significantly enhance the business prospects of the Company; and

WHEREAS, in light of the foregoing, the Company desires to continue to employ
Chief Operating Officer and Executive desires to remain in such employment.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the Company and Executive hereby agree as follows:

--------------------------------------------------------------------------------



Article 1.   Employment Agreement

1.1                Employment and Duties

                   The Company offers and Executive hereby accepts employment
with the Company for the Term (as hereinafter defined) as its Chief Operating
Officer,  and in connection therewith, to perform such duties as Executive shall
reasonably be assigned by Executive's supervisor and/or by the Company's Board
of Directors.  Executive hereby warrants and represents that Executive has no
contractual commitments or other obligations to third parties inconsistent with
Executive's acceptance of this employment and performance of the obligations set
forth in this Agreement.  Executive shall perform such duties and carry out
Executive's responsibilities hereunder faithfully and to the best of Executive's
ability, and shall devote Executive's full business time and best efforts to the
business and affairs of the Company during normal business hours (exclusive of
periods of vacation, sickness, disability, or other leaves to which Executive is
entitled).  Executive will perform all of Executive's responsibilities in
compliance with all applicable laws and will ensure that the operations that
Executive manages are in compliance with all applicable laws.  

Article 2.   Employment Term

2.1                Term

The term of Executive's employment hereunder (the "Term") shall be deemed to
commence on the Effective Date and shall end on the second anniversary of the
Effective Date, unless sooner terminated as hereinafter provided; provided,
however, that the Term shall be automatically renewed and extended for an
additional period of one (1) year on each anniversary thereafter unless either
party gives a Notice of Termination (as defined below) to the other party at
least sixty (60) days prior to such anniversary.  

2

--------------------------------------------------------------------------------



2.2                Survival on Merger or Acquisition

In the event the Company is acquired during the Term, or is the non-surviving
party in a merger, or sells all or substantially all of its assets, this
Agreement shall not automatically be terminated, and the Company agrees to use
its best efforts to ensure that the transferee or surviving company shall assume
and be bound by the provisions of this Agreement.

Article 3.   Compensation and Benefits

3.1                Compensation

(a)                Base Salary.  The Company shall pay Executive a salary at an
annual rate that is not less than two hundred and sixty-five thousand and no/100
dollars ($265,000.00), to be paid in bi-weekly installments, in arrears (the
"Base Salary").  Thereafter, the Base Salary will be reviewed by the
Compensation Committee of the Board of Directors ("Compensation Committee") at
least annually, and the Committee's recommendation shall be reviewed and
approved by the Board of Directors.  The Base Salary may, in the sole discretion
of the Board of Directors, be increased, but not decreased (unless mutually
agreed by Executive and the Company).  

(b)                Stock Compensation.  At least annually for the Term of this
Agreement, Executive shall be eligible for consideration to receive restricted
stock grants, incentive stock options or other awards in accordance with the
2006 Stock Incentive Plan.  Recommendations concerning the decision to make an
award pursuant to that Plan and the amount of any award are entirely
discretionary and shall be made initially by the Compensation Committee, subject
to review and approval by the Board of Directors.  In the event that, during the
Term (i) the Company is acquired or is the non-surviving party in a merger, or
(ii) the Company sells all or substantially all of its assets, or (iii) in the
event of the death of Executive, all unvested restricted stock awards and
incentive stock options having previously been awarded to Executive shall
immediately vest and may be exercised in accordance with the terms of the Plan
and the Executive's grant award.  

3

--------------------------------------------------------------------------------



(c)                Bonuses.  Executive shall be eligible to receive an annual
bonus award in recognition of Executive's contributions to the success of the
Company pursuant to the Company's management incentive bonus program as it may
be amended or modified from time to time.  Recommendations concerning the
decision to make an award and the amount of any award are entirely discretionary
and shall be made initially by the Compensation Committee, subject to review and
approval by the Board of Directors.

(d)                Withholding Taxes.  All compensation due to Executive shall
be paid subject to withholding by the Company to ensure compliance with all
applicable laws and regulations.

3.2                Participation in Benefit Plans

Executive shall be entitled to participate in all employee benefit plans or
programs of the Company offered to other employees to the extent that
Executive's position, tenure, salary, and other qualifications make Executive
eligible to participate in accordance with the terms of such plans.  The Company
does not guarantee the continuance of any particular employee benefit plan or
program during the Term, and Executive's participation in any such plan or
program shall be subject to all terms, provisions, rules and regulations
applicable thereto.    

4

--------------------------------------------------------------------------------



3.3                Expenses

The Company will pay or reimburse Executive for all reasonable and necessary
out-of-pocket expenses incurred by Executive in the performance of Executive's
duties under this Agreement.  Executive shall provide to the Company detailed
and accurate records of such expenses for which payment or reimbursement is
sought, and Company payments shall be in accordance with the regular policies
and procedures maintained by the Company from time to time.

3.4                Professional Organizations

During the Term, Executive shall be reimbursed by the Company for the annual
dues payable for membership in professional societies associated with subject
matter related to the Company's interests.  New memberships for which
reimbursement will be sought shall be approved by the Company in advance.

3.5                Parking

During the Term, the Company shall either provide parking for Executive's
automobile at the Company's expense or reimburse Executive for such expense.

Article 4.   Termination of Employment

4.1                Definitions

As used in Article 4 of this Agreement, the following terms shall have the
meaning set forth for each below:

5

--------------------------------------------------------------------------------



(a)                "Benefit Period" shall mean the six (6) month period
commencing on the Date of Termination which occurs in connection with a
termination of employment described in the first sentence of Section 4.4(a), or
a period ending when Executive becomes eligible for group medical benefits
coverage from another source, whichever is shorter.

(b)                "Cause" shall mean any of the following:

(i)                the gross neglect or willful failure or refusal of Executive
to perform Executive's duties hereunder (other than as a result of Executive's
death or Disability);

(ii)               perpetration of an intentional and knowing fraud against or
affecting the Company or any customer, supplier, client, agent or employee
thereof;

(iii)              any willful or intentional act that could reasonably be
expected to injure the reputation, financial condition, business or business
relationships of the Company or Executive's reputation or business
relationships;

(iv)               conviction (including conviction on a nolo contendere plea)
of a felony or any crime involving fraud, dishonesty or moral turpitude;

(v)                the material breach by Executive of this Agreement
(including, without limitation, the Employment Covenants set forth in Article 5
of this Agreement); or

6

--------------------------------------------------------------------------------



(vi)               the failure or continued refusal to carry out the directives
of Executive's supervisor or the Board of Directors that are consistent with
Executive's duties and responsibilities under this Agreement which is not cured
within thirty (30) days after receipt of written notice from the Company
specifying the nature of such failure or refusal; provided, however, that Cause
shall not exist if such refusal arises from Executive's reasonable, good faith
belief that such failure or refusal is required by law.

(c)                "Date of Termination" shall mean the date specified in the
Notice of Termination (as hereinafter defined) (except in the case of
Executive's death, in which case the Date of Termination shall be the date of
death); provided, however, that if Executive's employment is terminated by the
Company other than for Cause, the date specified in the Notice of Termination
shall be at least thirty (30) days from the date the Notice of Termination is
given to Executive.

(d)                "Notice of Termination" shall mean a written notice from the
Company to Executive that indicates Section 2 or the specific provision of
Section 4 of this Agreement relied upon as the reason for such termination or
nonrenewal, the Date of Termination, and, in the case of termination or
non-renewal by the Company for Cause, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination or nonrenewal.  

(e)                "Good Reason" shall mean:

(i)                Company effects a material diminution of Executive's
position, authority or duties;

7

--------------------------------------------------------------------------------



(ii)               any requirement that Executive, without his/her consent, move
his/her regular office to a location more than fifty (50) miles from Company's
executive offices;

(iii)              the material failure by Company, or its successor, if any, to
pay compensation or provide benefits or perquisites to Executive as and when
required by the terms of this Agreement; or

(iv)               any material breach by Company of this Agreement.

                   The Executive shall have Good Reason to terminate Executive's
employment if (i) within twenty-one (21) days following Executive's actual
knowledge of the event which Executive determines constitutes Good Reason,
Executive notifies the Company in writing that Executive has determined a Good
Reason exists and specifies the event creating Good Reason, and (ii) following
receipt of such notice, the Company fails to remedy such event within twenty-one
(21) days.  If either condition is not met, Executive shall not have a Good
Reason to terminate Executive's employment.

(f)                     "Change in Control" shall mean:

(i)                 the acquisition by any person of beneficial ownership of
fifty percent (50%) or more of the outstanding shares of the Company's voting
securities; or

(ii)                the Company is the non-surviving party in a merger; or

8

--------------------------------------------------------------------------------



(iii)               the Company sells all or substantially all of its assets;
provided, however, that no "Change in Control" shall be deemed to have occurred
merely as the result of a refinancing by the Company or as a result of the
Company's insolvency or the appointment of a conservator; or

(iv)                the Compensation Committee of the Company, in its sole and
absolute discretion determines that there has been a sufficient change in the
share ownership or ownership of the voting power of the Company's voting
securities to constitute a change of effective ownership or control of the
Company.

4.2                Termination Upon Death or Disability

This Agreement, and Executive's employment hereunder, shall terminate
automatically and without the necessity of any action on the part of the Company
upon the death of Executive.  In addition, if at any time during the Term,
Executive shall become physically or mentally disabled (as determined by an
independent physician competent to assess the condition at issue), whether
totally or partially, so that Executive is unable substantially to perform
Executive's duties and services hereunder, with or without reasonable
accommodation, for either (i) a period of sixty (60) consecutive calendar days,
or (ii) ninety (90) consecutive or non-consecutive calendar days during any
consecutive five (5) month period (the "Disability Date"), the Company may
terminate this Agreement and Executive's employment hereunder by written notice
to Executive after the Disability Date (but before Executive has recovered from
such disability).

9

--------------------------------------------------------------------------------



4.3                Company's and Executive's Right to Terminate

This Agreement and Executive's employment hereunder may be terminated at any
time by the Company for Cause or, if without Cause, upon thirty (30) days prior
written notice to Executive.  In the event the Company should give Executive
notice of termination without Cause, the Company may, at its option, elect to
provide Executive with thirty (30) days' salary in lieu of Executive's continued
active employment during the notice period.  This Agreement and Executive's
employment hereunder may be terminated by Executive at any time for Good Reason
and, if without Good Reason, upon thirty (30) days prior written notice to the
Company.

4.4                Compensation Upon Termination

(a)                          Severance.  In the event the Company terminates
Executive’s employment without Cause or pursuant to Section 4.2 due to the
disability of Executive, or elects not to renew this Agreement under
circumstances where Executive is willing and able to execute a new agreement
providing terms and conditions substantially similar to those in this Agreement,
or in the event Executive terminates employment for Good Reason, Executive shall
be entitled to receive: (i) Executive's Base Salary through the Date of
Termination, (ii) reimbursement of any COBRA continuation premium payments made
by Executive for the Benefit Period, and (iii) a lump sum severance payment
equal to six (6) months of Executive's then current Base Salary to be made not
later than ten (10) business days following the expiration of the revocation
period in Executive's Release (as provided in Section 4.4(c) below) without any
revocation having occurred.  Notwithstanding the foregoing, the Company shall,
to the extent necessary and only to the extent necessary, modify the timing of
delivery of severance benefits to Executive if the Company reasonably determines
that the timing would subject the severance benefits to any additional tax or
interest assessed under Section 409A of the Internal Revenue Code.  In such
event, the payments will be made as soon as practicable without causing the
severance benefits to trigger such additional tax or interest under Section 409A
of the Internal Revenue Code.  In the event this Agreement is terminated (or not
renewed) for any reason other than by the Company without Cause or pursuant to
Section 4.2 due to the disability of Executive or by Executive for Good Reason,
Executive shall not be entitled to the continuation of any compensation, bonuses
or benefits provided hereunder, or any other payments following the Date of
Termination, other than Base Salary earned through such Date of Termination.  

10

--------------------------------------------------------------------------------



(b)                          Change in Control. In the event that Executive is
terminated other than for "Cause" within eighteen (18) months following the
occurrence of a "Change in Control" of the Company, then Executive shall be
entitled to a severance payment in an amount that is two (2) times the amount
specified in Section 4.4(a), clause (iii) above (the "Change in Control
Severance Payment").  In the event that Executive shall become entitled to a
Change in Control Severance Payment as provided herein, the Company shall cause
its independent auditors promptly to review, at the Company's sole expense, the
applicability to those payments of Sections 280G and 4999 of the Internal
Revenue Code of 1986, as amended (the "Code").  If the auditors determine that
any payment of the Change in Control Severance Payment would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax, then such payment owed to Executive shall be reduced
by an amount calculated to provide to Executive the maximum Change in Control
Severance Payment which will not trigger application of Sections 280G and 4999
of the Code.

11

--------------------------------------------------------------------------------



(c)                Release.  Anything to the contrary contained herein
notwithstanding, as a condition to Executive receiving severance benefits to be
paid pursuant to this Section 4.4, Executive shall execute and deliver to the
Company a general release in the form attached hereto as Exhibit A.  The Company
shall have no obligation to provide any severance benefits to Executive until it
has received the general release from Executive and any revocation or rescission
period applicable to the Release shall have expired without revocation or
rescission.

Article 5.   Employment Covenants

5.1       Definitions  

As used in this Article 5 of the Agreement, the following terms shall have the
meaning set forth for each below:

(a)                          "Affiliate" shall mean a person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or under common control with another person or entity, including
current and former directors and officers of such an entity.

12

--------------------------------------------------------------------------------



(b)                          "Confidential Information" shall mean all
confidential and proprietary information of the Company, its Predecessors and
Affiliates, whether in written, oral, electronic or other form, including but
not limited to trade secrets; technical, scientific or business information;
processes; works of authorship; Inventions; discoveries; developments; systems;
chemical compounds; computer programs; code; algorithms; formulae; methods;
ideas; test data; know how; functional and technical specifications; designs;
drawings; passwords; analyses; business plans; information regarding actual or
demonstrably anticipated business, research or development; marketing, sales and
pricing strategies; and information regarding the Company's current and
prospective consultants, customers, licensors, licensees, investors and
personnel, including their names, addresses, duties and other personal
characteristics.  Confidential Information does not include information that (i)
is in the public domain, other than as a result of an act of misappropriation or
breach of an obligation of confidentiality by any person; (ii) Executive can
verify by written records kept in the ordinary course of business was in
Executive's lawful possession prior to its disclosure to Executive; (iii) is
received by Executive from a third party without a breach of an obligation of
confidentiality owed by the third party to the Company and without the
requirement that Executive keep such information confidential; or (iv) Executive
is required to disclose by applicable law, regulation or order of a governmental
agency or a court of competent jurisdiction.  If Executive is required to make
disclosure pursuant to clause (iv) of the preceding sentence as a result of the
issuance of a court order or other government process, Executive shall (a)
promptly, but in no event more than 72 hours after learning of such court order
or other government process, notify, pursuant to Section 6.1 below, the Company;
(b) at the Company's expense, take all reasonable necessary steps requested by
the Company to defend against the enforcement of such court order or other
government process, and permit the Company to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof; and
(c) if such compelled disclosure is required, Executive shall disclose only that
portion of the Confidential Information that is necessary to meet the minimum
legal requirement imposed on Executive.

13

--------------------------------------------------------------------------------



(c)                          "Executive Work Product" shall mean all
Confidential Information and Inventions conceived of, created, developed or
prepared by Executive (whether individually or jointly with others) before or
during Executive's employment with the Company, during or outside of working
hours, which relate in any manner to the actual or demonstrably anticipated
business, research or development of the Company, or result from or are
suggested by any task assigned to Executive or any work performed by Executive
for or on behalf of the Company or any of its Affiliates.  

(d)                          "Invention" shall mean any apparatus, biological
processes, cell line, chemical compound, creation, data, development, design,
discovery, formula, idea, improvement, innovation, know-how, laboratory
notebook, manuscript, process or technique, whether or not patentable or
protectable by copyright, or other intellectual property in any form.

(e)                          "Predecessor" shall mean an entity, the major
portion of the business and assets of which was acquired by another entity in a
single transaction or in a series of related transactions.  

(f)                          "Trade Secrets," as used in this Agreement, will be
given its broadest possible interpretation under the law applicable to this
Agreement.

14

--------------------------------------------------------------------------------



5.2                Nondisclosure and Nonuse  

Executive acknowledges that prior to and during Executive's employment with the
Company, Executive had and will have occasion to create, produce, obtain, gain
access to or otherwise acquire, whether individually or jointly with others,
Confidential Information.  Accordingly, during the term of Executive's
employment with the Company and at all times thereafter, Executive shall keep
secret and shall not, except for the Company's benefit, disclose or otherwise
make available to any person or entity or use, reproduce or commercialize, any
Confidential Information, unless specifically authorized in advance by the
Company in writing.

5.3                Other Confidentiality Obligations  

Executive acknowledges that the Company may, from time to time, have agreements
with other persons or entities or with the U.S. Government or governments of
other countries, or agencies thereof, which impose confidentiality obligations
or other restrictions on the Company.  Executive hereby agrees to be bound by
all such obligations and restrictions and shall take all actions necessary to
discharge the obligations of the Company thereunder, including, without
limitation, signing any confidentiality or other agreements required by such
third parties.

5.4                Return of Confidential Information  

At any time during Executive's employment with the Company, upon the Company's
request, and in the event of Executive's termination of employment with the
Company for any reason whatsoever, Executive shall immediately surrender and
deliver to the Company all records, materials, notes, equipment, drawings,
documents and data of any nature or medium, and all copies thereof, relating to
any Confidential Information (collectively the "the Company Materials") which is
in Executive's possession or under Executive's control.  Executive shall not
remove any of the Company Materials from the Company's business premises or
deliver any of the Company Materials to any person or entity outside of the
Company, except as required in connection with Executive's duties of
employment.  In the event of the termination of Executive's employment for any
reason whatsoever, Executive shall promptly sign and deliver to the Company a
Termination Certificate in the form of Exhibit B attached hereto.  

15

--------------------------------------------------------------------------------



5.5                Confidential Information of Others  

Executive represents that Executive's performance of all the terms of this
Agreement and Executive's employment with the Company do not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
with regard to which Executive has obligations of confidentiality or nonuse, and
Executive shall not disclose to the Company or cause the Company to use any such
confidential proprietary information, knowledge or data belonging to any
previous employer of Executive or other person.  Executive represents that
Executive has not brought and will not bring to the Company or use at the
Company any confidential materials or documents of any former employer or other
person that are not generally available to the public, unless express written
authorization for their possession and use has been obtained from such former
employer or other person.  Executive agrees not to enter into any agreement,
whether written or oral, that conflicts with these obligations.

5.6                Other Obligations

The terms of this Section 5 are in addition to, and not in lieu of, any
statutory or other contractual or legal obligation to which Executive may be
subject relating to the protection of Confidential Information.

16

--------------------------------------------------------------------------------



5.7                Assignment of Confidential Information and Inventions; Works
Made for Hire

Executive hereby assigns to the Company all right, title and interest in all
intellectual property, including any patent applications, trade secrets, know
how, copyrights, software, or trademarks associated with the Executive Work
Product and Confidential Information.  Executive hereby acknowledges and agrees
that all Executive Work Product subject to copyright protection constitutes
"work made for hire" under United States copyright laws (17 U.S.C. § 101) and is
owned exclusively by the Company.  To the extent that title to any Executive
Work Product subject to copyright protection does not constitute a "work for
hire," and to the extent title to any other Executive Work Product does not, by
operation of law or otherwise, vest in the Company, all right, title, and
interest therein, including, without limitation, all copyrights, patents and
trade secrets, and all copyrightable or patentable subject matter, are hereby
irrevocably assigned to the Company.  Executive shall promptly disclose to the
Company in writing all Executive Work Product.  Executive shall, without any
additional compensation, execute and deliver all documents or instruments and
give the Company all assistance it requires to transfer all right, title, and
interest in any Executive Work Product to the Company; to vest in the Company
good, valid and marketable title to such Executive Work Product; to perfect, by
registration or otherwise, trademark, copyright and patent protection of the
Company with respect to such Executive Work Product; and otherwise to protect
the Company's trade secret and proprietary interest in such Executive Work
Product.  Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as Executive's agents and
attorneys-in-fact to act for and on Executive's behalf, and to execute and file
any documents and to do all other lawfully permitted acts to further the
purposes of this Section 5.7 with the same legal force and effect as if executed
by Executive.

17

--------------------------------------------------------------------------------



5.8                Representations

Executive represents that, to the best of his or her knowledge, none of the
Inventions will violate or infringe upon any right, patent, copyright, trademark
or right of privacy, or constitute libel or slander against or violate any other
rights of any person, firm or corporation, and that Executive will not knowingly
create any Invention which causes any such violation.

5.9                Inventions, Intellectual Property and Equipment Not
Transferred  

Executive has set forth on Exhibit C attached hereto a complete list and brief
description of all Inventions, intellectual property and equipment located at
the Company which is owned directly or indirectly by Executive and which shall
not be transferred to the Company pursuant to this Agreement.  Except as so
listed, Executive agrees that he or she will not assert any rights under any
intellectual property as having been made or acquired by Executive prior to
being employed by the Company.  The Company may, at its discretion, require
detailed disclosures and materials demonstrating ownership of the intellectual
property so listed.

5.10          Exclusivity of Employment

During the Term, and without prior approval of the Board of Directors, Executive
shall not directly or indirectly engage in any activity competitive with or
adverse to the Company's business or welfare or render a material level of
services of a business, professional or commercial nature to any other person or
firm, whether for compensation or otherwise.  

5.11               Covenant Not to Compete

Executive agrees to be bound and abide by the following covenant not to compete:

18

--------------------------------------------------------------------------------



(a)                Term and Scope.  During Executive's employment with the
Company and for a period of twelve (12) months after the Term, Executive will
not render to any Conflicting Organization (as hereinafter defined), services,
directly or indirectly, anywhere in the world in connection with any Conflicting
Product (as hereunder defined), except that Executive may accept employment with
a Conflicting Organization whose business is diversified (and which has separate
and distinct divisions) if Executive first certifies to the Company in writing
that such prospective employer is a separate and distinct division of the
Conflicting Organization and that Executive will not render services directly or
indirectly in respect of any Conflicting Product.  Such twelve (12) month time
period shall be tolled during any period that Executive is engaged in activity
in violation of this covenant.

(b)                Judicial Construction.  Executive and the Company agree that,
if the period of time or the scope of this Covenant Not to Compete shall be
adjudged unreasonably overbroad in any court proceeding, then the period of time
and/or scope shall be modified accordingly, so that this covenant may be
enforced with respect to such services or geographic areas and during such
period of time as is judged by the court to be reasonable.

(c)                Definitions.  For purposes of this Agreement, the following
terms shall have the following meanings:  

"Conflicting Product" means any product, method or process, system or service of
any person or organization other than the Company that is the same as, similar
to or interchangeable with any product, method or process, system or service
that was provided or under development by the Company or any of its Affiliates
at the time Executive's employment with the Company terminates, or about which
Executive acquired any Confidential Information or developed any Executive Work
Product.

19

--------------------------------------------------------------------------------



"Conflicting Organization" means any person or organization which is engaged in
research on or development, production, marketing, licensing, selling or
servicing of any Conflicting Product.

5.12               Non-Solicitation

For a period of twelve (12) months after termination of employment with the
Company for any reason, Executive shall not directly or indirectly solicit or
hire, or assist any other person in soliciting or hiring, any person employed by
the Company (as of the date of Executive's termination) or any person who, as of
the date of Executive's termination, was in the process of being recruited by
the Company, or induce any such employee to terminate his or her employment with
the Company.

5.13          Judicial Enforcement

In the event of a breach or violation of any provision of this Article 5 by
Executive, the parties agree that, in addition to any other remedies it may
have, the Company shall be entitled to equitable relief for specific
performance, and Executive hereby agrees and acknowledges that the Company has
no adequate remedy at law for the breach of the employment covenants contained
herein.

20

--------------------------------------------------------------------------------



Article 6.   Miscellaneous

6.1                Notices

All notices or other communications which are required or permitted hereunder
shall be deemed to be sufficient if contained in a written instrument given by
personal delivery, air courier or registered or certified mail, postage prepaid,
return receipt requested, addressed to such party at the address set forth below
or such other address as may thereafter be designated in a written notice from
such party to the other party:

To Company: Sucampo Pharmaceuticals, Inc. 4520 East West Highway, Third Floor
Bethesda, Maryland 20814 Attention: Chief Executive Officer   To Executive: Mr.
James Egan 6408 Garnett Drive Chevy Chase, MD 20815



All such notices, advances and communications shall be deemed to have been
delivered and received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of air courier, on the business day after the date
when sent and (iii) in the case of mailing, on the third business day following
such mailing.

6.2                Headings

The headings of the articles and sections of this Agreement are inserted for
convenience only and shall not be deemed a part of or affect the construction or
interpretation of any provision hereof.

21

--------------------------------------------------------------------------------



6.3                Modifications; Waiver

No modification of any provision of this Agreement or waiver of any right or
remedy herein provided shall be effective for any purpose unless specifically
set forth in a writing signed by the party to be bound thereby.  No waiver of
any right or remedy in respect of any occurrence or event on one occasion shall
be deemed a waiver of such right or remedy in respect of such occurrence or
event on any other occasion.

6.4                Entire Agreement

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all other agreements, oral or written,
heretofore made with respect thereto including, without limitation, the offer
letter between Executive and the Company dated September 14, 2009.

6.5                Severability

Any provision of this Agreement that may be prohibited by, or unlawful or
unenforceable under, any applicable law of any jurisdiction shall, as to such
jurisdiction, be ineffective without affecting any other provision hereof.  To
the full extent, however, that the provisions of such applicable law may be
waived, they are hereby waived, to the end that this Agreement be deemed to be a
valid and binding agreement enforceable in accordance with its terms.

6.6                Controlling Law

This Agreement has been entered into by the parties in the State of Maryland and
shall be continued and enforced in accordance with the laws of Maryland.  

22

--------------------------------------------------------------------------------



6.7                Arbitration

Any controversy, claim, or breach arising out of or relating to this Agreement
or the breach thereof shall be settled by arbitration in the State of Maryland
in accordance with the rules of the American Arbitration Association for
commercial disputes and the judgment upon the award rendered shall be entered by
consent in any court having jurisdiction thereof; provided, however, that this
provision shall not preclude the Company from seeking injunctive or similar
relief from the courts to enforce its rights under the Employment Covenants set
forth in Article 5 of this Agreement.  It is understood and agreed that, in the
event the Company gives notice to Executive of termination for Cause and it
should be finally determined in a subsequent arbitration that Executive's
termination was not for Cause as defined in this Agreement, then the remedy
awarded to Executive shall be limited to such compensation and benefits as
Executive would have received in the event of Executive's termination other than
for Cause at the same time as the original termination.

6.8                Assignments

Subject to obtaining Executive's prior approval, which shall not be unreasonably
withheld or delayed, the Company shall have the right to assign this Agreement
and to delegate all rights, duties and obligations hereunder to any entity that
controls the Company, that the Company controls or that may be the result of the
merger, consolidation, acquisition or reorganization of the Company and another
entity.  Executive agrees that this Agreement is personal to Executive and
Executive's rights and interest hereunder may not be assigned, nor may
Executive's obligations and duties hereunder be delegated (except as to
delegation in the normal course of operation of the Company), and any attempted
assignment or delegation in violation of this provision shall be void.

23

--------------------------------------------------------------------------------



6.9                Read and Understood

Executive has read this Agreement carefully and understands each of its terms
and conditions.  Executive has sought independent legal counsel of Executive's
choice to the extent Executive deemed such advice necessary in connection with
the review and execution of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.

  SUCAMPO PHARMACEUTICALS, INC.   By: /s/ RYUJI UENO Ryuji Ueno, M.D., Ph.D.,
Ph.D. Chief Executive Officer   /s/ JAMES J. EGAN James J. Egan





24